 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RICARDO MARTINEZ,                                   Case No. 1:19-cv-01768-SAB (PC)
12                        Plaintiff,                      ORDER GRANTING PLAINTIFF’S
                                                          APPLICATION TO PROCEED IN FORMA
13            v.                                          PAUPERIS
14    C. PFEIFFER, et al.,                                (ECF Nos. 3, 4)
15                        Defendants.                     ORDER DIRECTING PAYMENT OF
                                                          INMATE FILING FEE BY CALIFORNIA
16                                                        DEPARTMENT OF CORRECTIONS AND
                                                          REHABILITATION
17

18           Plaintiff Ricardo Martinez is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983.

20           On September 18, 2019, Plaintiff initiated the instant action in the United States District

21   Court for the Northern District of California. (ECF No. 1.) On December 16, 2019, the instant

22   action was transferred to this Court. (ECF No. 5.)

23           Currently before the Court is Plaintiff’s application to proceed in forma pauperis pursuant

24   to 28 U.S.C. § 1915, filed on September 18, 2019. (ECF Nos. 3, 4.) A certified copy of

25   Plaintiff’s prison trust account statement that reflects the activity in Plaintiff’s trust account for

26   the last six months was filed on December 27, 2019. (ECF No. 9.)

27           Since Plaintiff has made the showing required by § 1915, the application to proceed in

28   forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for
                                                          1
 1   this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the

 2   amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s trust

 3   account. The California Department of Corrections and Rehabilitation is required to send to the

 4   Clerk of the Court payments from Plaintiff’s trust account each time the amount in the account

 5   exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 6            Accordingly, IT IS HEREBY ORDERED that:

 7            1.      Plaintiff's application to proceed in forma pauperis, (ECF Nos. 3, 4), is

 8                    GRANTED;

 9            2.      The Director of the California Department of Corrections and Rehabilitation

10                    or his/her designee shall collect payments from Plaintiff’s prison trust account

11                    in an amount equal to twenty percent (20%) of the preceding month’s income

12                    credited to the prisoner’s trust account and shall forward those payments to

13                    the Clerk of the Court each time the amount in the account exceeds $10.00, in

14                    accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been

15                    collected and forwarded to the Clerk of the Court. The payments shall be

16                    clearly identified by the name and number assigned to this action;

17            3.      The Clerk of the Court is directed to serve a copy of this order and a copy of

18                    Plaintiff’s in forma pauperis application, (ECF No. 4), on the Director of the

19                    California Department of Corrections and Rehabilitation, via the Court’s electronic

20                    case filing system (CM/ECF); and
21            4.       The Clerk of the Court is directed to serve a copy of this order on the Financial

22                    Department, U.S. District Court, Eastern District of California.

23

24
     IT IS SO ORDERED.
25

26   Dated:        January 2, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                         2
